Citation Nr: 1110136	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tinea pedis, tinea corporis, and tinea cruris. 

2.  Entitlement to initial evaluations for a low back disorder, in excess of 10 percent prior to March 11, 2008, in excess of 20 percent prior to September 21, 2010, and in excess of 40 percent from that date.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to September 1999, with prior unverified active and inactive service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2003, the RO, in part, granted service connection for chronic lumbar strain and tinea pedis, tinea corporis, and tinea cruris.  

The Veteran's appeal was previously before the Board in August 2007, at which time the Board remanded the case for further development by the originating agency.  Thereafter in a December 2008 decision, the Board dismissed several issues that had been withdrawn by the Veteran and denied entitlement to increased initial evaluations for the low back disorder and for the tinea pedis, tinea corporis, and tinea cruris.

The appellant appealed the December 2008 Board decision denying these increased initial ratings to the United States Court of Appeals for Veterans Claims (Court).  Following a July 2009 "Joint Motion for Remand" (Joint Motion), a July 2009 Court Order vacated and remanded the portion of the December 2008 Board decision which denied a rating in excess of 10 percent for chronic lumbar strain and denied a compensable rating for tinea pedis, tinea corporis, and tinea cruris.  The Court found that the Board did not provide an adequate statement of reasons and bases for its determinations.  

In November 2009, the Board remanded the claims for additional development.  

In a December 2010 rating decision, the RO continued the 10 percent rating assigned for the low back disorder prior to March 11, 2008 and increased the rating to 20 percent from that date.  A 40 percent evaluation was assigned effective September 21, 2010.  At the same time, the RO granted service connection for sciatica of the bilateral lower extremities and assigned each a 10 percent evaluation effective September 21, 2010.  
The current diagnostic codes for rating disabilities of the spine provide for the assignment of separate ratings for associated objective neurologic abnormalities. Therefore, the initial ratings for sciatica of the bilateral lower extremities are considered part of the appeal for a higher rating for the low back disorder and are addressed by the Board in this decision.

The case has been returned to the Board for further appellate action.

The issue of entitlement to an initial compensable evaluation for tinea pedis, tinea corporis, and tinea cruris is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's low back disorder has been manifested by no more than severe limitation of motion or limitation of forward flexion to 30 degrees or less.  Unfavorable ankylosis; pronounced intervertebral disc syndrome; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months was not shown.

2.  From April 29, 2010, the Veteran's sciatica of the right lower extremity is manifested by no more than a mild disability.

3.  From April 29, 2010, the Veteran's sciatica of the left lower extremity is manifested by no more than a mild disability.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial rating of 40 percent, but no higher, for a low back disorder have been met.  38 U.S.C.A. § 1155 (West 2002); Codes 5292, 5293, 5295 (prior to September 23, 2002); Code 5293 (from September 23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

2.  From April 29, 2010, the criteria for an initial rating of 10 percent, but no higher, for sciatica of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  From April 29, 2010, the criteria for an initial rating of 10 percent, but no higher, for sciatica of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During his September 2002 VA examination, the Veteran reported recurring low back pain since sustaining an injury to his low back in a motor vehicle accident during active military service in 1995.  His symptoms resolved, but he continued to have recurrent symptoms.  

On physical examination, the examiner noted that the Veteran moved gingerly when asked to perform range of motion exercises, what was different from his observed ability to get up and down out of a chair easily, as well as up and down off the examination table without any difficulty or discomfort.  The examiner also noted that the Veteran only forward flexed to 20 degrees before complaining of low back pain and extension was to 5 degrees with isolated low back symptoms.  Lateral bending was to 30 degrees on both sides without low back symptoms and he had reproducible low back symptoms with hip rotation, which was done without any rotation of the lumbar spine.  The examiner also noted that the Veteran had exquisite tenderness to light touch throughout the lumbar spine paraspinous musculature.  There was no spasm noted, but deep palpation could not be performed due to the extreme tenderness.  No midline tenderness was noted and no sacroiliac joint or sciatic notch tenderness was noted bilaterally.  The examiner's impression was chronic low back pain with no evidence of significant degenerative change in the lumbar spine.  A motor examination of the lower extremities was without significant findings.  Strength was symmetric and there was normal sensation to light touch.  Deep tendon reflexes were also symmetric.  He complained of low back pain with straight leg raise to 90 degrees, bilaterally.  

X-rays revealed sacralization at L-5, disc space narrowing with osteophytosis, worse at L4-5 and L5-S1, and facet sclerosis at L4-5 and L5-S1.  The impression was multi-level degenerative disc and facet disease worse at L4-S1 and no acute fracture or subluxation.

April 2007 to November 2010 treatment records from the Tampa and Orlando VA Medical Centers (VAMC) included a November 2008 treatment record for low back pain.  In February 2009, the Veteran was seen for low back pain down into his legs.  The pain was described as aching, dull, numbness, sharp, shooting, soreness, and tender.  A June 2009 record showed complaints of low back pain that was described as numbness and sharp.  In February and April 2010, the Veteran had complaints of intermittent low back pain that was stabbing.  He was diagnosed with low back pain with radiculopathy.  In April 2010, he was prescribed Gabapentin and was referred to an EMG study, but was unable to tolerate the test.  

On the March 2008 VA examination report, it was noted that the claims file was reviewed.  The examiner reported that there was no history of urinary or fecal problems.  There was no erectile dysfunction, leg or foot weakness, unsteadiness, visual dysfunction, or dizziness.  The Veteran complained of leg numbness and paresthesia.  The examiner indicated that the etiology of these symptoms were related to the claimed disability and involved both legs.  There was no history of fatigue or weakness, however, the Veteran indicated that there was decreased motion, stiffness, spasms, and pain with prolonged sitting and standing.  He indicated that the pain lasted for hours one to six days a week.  There was radiation around the lower back that was described as aching and tightness.  There were no flare-ups.  The examiner noted that the examination was not for intervertebral disc syndrome.  The Veteran did not use any devices or aids.  He was able to walk one to three miles.  He denied any significant incapacitating episodes during the previous year and reported that he had lost less than one week of work during the previous year due to back pain.  There was no history of surgery or hospitalization.  

On physical examination, there was no evidence of spasm, atrophy, weakness, or guarding.  There was tenderness and pain on motion.  However, there was no muscle spasm, tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal contour.  Posture and gait were normal.  There was no evidence of scoliosis or kyphosis or any other abnormal spinal curvatures.  On active range of motion testing, flexion was to 40 degrees with pain at 30 degrees.  There was pain on repetitive use; however, there was no additional loss of motion (LOM).  Extension was to 25 degrees with pain at 25 degrees.  There was pain after repetitive use; however, there was no additional LOM.  Lateral flexion was to 20 degrees bilaterally with pain at 20 degrees.  There was pain after repetitive use; however, there was no additional LOM.  Lateral rotation was to 30 degrees, bilaterally, without pain.  There was no pain on repetitive use.  The examiner also noted that although the Veteran only flexed to 40 degrees during testing, he was observed sitting with ease at 90 degrees of flexion.  Motor strength was graded as 5/5, there was normal sensory examination of the lower extremities and reflexes were normal in the lower extremities.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner noted that there were significant effects on the Veteran's occupation in that the pain resulted in increased absenteeism.  There were mild effects on his chores, shopping, exercise, recreation, bathing, dressing, and grooming.  The examiner found that the current level of severity was mild to moderate. 

On September 2010 VA examination, it was noted that the claims file was reviewed.  The Veteran reported decreased motion, spasms, stiffness, weakness, and pain in his back.  He specifically reported that he had no incapacitating episodes due to his back condition and that he was unable to walk more than 20 yards.  He indicated that he used a brace for ambulation.  The examiner noted evidence of pain with motion and bilateral tenderness; however, these symptoms were not severe enough to result in abnormal gait or spinal curvature.  Range of motion studies showed forward flexion to 30 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion.  There was also pain on repetitive motion, but no additional limitation of motion.   

The examiner commented that the subjective presentation and the objective findings were not well correlated.  Little effort seemed to be displayed on motor exam.  The Veteran had normal gait/functional strength and speed of propulsion, but displayed difficulty in even moving his legs against gravity on flexion/extension testing.  Pain levels displayed with back palpation seemed out of proportion to objective findings on x-ray of March 2008 that only showed minimal arthritis at the L5-S1 level.  

The examiner noted that the Veteran worked full-time and missed less than one week of work in the past year due to back pain.  The effect on his usual occupational activities was that he had increased absenteeism.  He had difficulty with reaching, lifting, and carrying and had problems with pain.  There was a moderate effect on chores and exercise and a severe effect on sports.  The diagnoses included mild degenerative joint disease of the L-Spine and recurrent strain on the low back.  

On neurological examination, the Veteran reported numbness that ran down the back of his legs usually from sitting for periods of time.  He indicated that this resolved after getting up and walking around.  The examiner noted that the Veteran was prescribed Gabapentin for these symptoms.  Motor and reflex examinations were within normal limits.  Sensory examination revealed normal sensation to vibration and light touch and decreased sensation to pain/pinprick on the dorsal aspect of his feet.  He was diagnosed with sciatica of the lower extremities and the examiner found that this was related to the Veteran's service-connected low back disorder.

II. Legal Criteria 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.   See 38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased- rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2010).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  The Board notes that a readjustment in the rating schedule may not be used to reduce a Veteran's disability rating unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

The Veteran's low back disorder could also be evaluated under Diagnostic Code 5292, in effect until September 26, 2003, which provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion.

Finally, the Veteran's disorder may also be evaluated under Diagnostic Code 5293, which was in effect prior to September 23, 2002.  Pursuant to this code, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately. These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above.

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height,

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2010).

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively. Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy. Id.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Analysis

On review of the record, the Board finds that, based on the facts shown, the Veteran's low back disorder has been manifested by severe limitation of motion warranting a 40 percent evaluation under Code 5292.  On September 2002 VA examination, range of motion of the lumbar spine showed forward flexion to 20 degrees with pain at 20 degrees and extension to 5 degrees with isolated low back symptoms.  Lateral bending was to 30 degrees on both sides without low back symptoms and he had reproducible low back symptoms with hip rotation, which was done without any rotation of the lumbar spine.  On March 2008 VA examination, forward flexion was to 40 degrees with pain at 30 degrees.  There was pain on repetitive use; however, there was no additional LOM.  Extension was to 25 degrees with pain at 25 degrees.  There was pain after repetitive use; however, there was no additional LOM.  Lateral flexion was to 20 degrees bilaterally with pain at 20 degrees.  There was pain after repetitive use; however, there was no additional LOM.  Lateral rotation was to 30 degrees, bilaterally, without pain.  There also was no pain on repetitive use.  On September 2010 VA examination, range of motion studies showed forward flexion to 30 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion.  There was also pain on repetitive motion, but no additional limitation of motion.  Therefore, when considering the Veteran's complaints of pain on motion, the maximum schedular rating for chronic severe limitation of motion (40 percent) is warranted under Code 5292 for severe limitation of motion throughout the appeal period.  The Veteran is entitled to the maximum schedular rating for loss of range of motion under the "old" and "new" criteria (Codes 5292, 5237, 5242, and 5243).  Even considering any additional complaints of weakness, fatigability, or loss of function due to pain beyond what was already considered when assigning the maximum 40 percent rating, a higher disability rating may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  

The Board has considered other potentially applicable Codes to determine if a higher rating is warranted.  Consideration under Code 5295 would be of no benefit for the Veteran as a 40 percent rating is the maximum rating available for chronic lumbosacral strain.  Therefore, the only means by which a higher rating could be assigned would be if there is evidence unfavorable ankylosis of the entire thoracolumbar spine; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

VA examinations dated in September 2002, March 2008, and September 2010 indicate that the Veteran retains, albeit severely limited, motion of his low back.  X-rays taken as recently as March 2008 reveal minimal arthritis at the L5-S1 level.  In other words, there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  A higher disability evaluation under the "old" Diagnostic Code 5289 or "new" Diagnostic Code 5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 percent) rating could be assigned for intervertebral disc syndrome, there was no evidence of the Veteran experiencing pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings, or that he experienced any incapacitating episodes resulting from intervertebral disc syndrome of at least six weeks during the past year.  Here, the Veteran had intermittent complaints of low back pain with periods of relief.  Although September 2002, March 2008, and September 2010 VA examinations all revealed that there was tenderness in the low back, there was no objective evidence of muscle spasms or absent ankle jerk.  In regards to neurological symptoms, neurological findings on both the September 2002 and March 2008 VA examinations were normal.  The Board notes that decreased sensation to pain/pinprick on the dorsal aspect of his feet was found on September 2010 VA examination; however, even considering such neurological manifestations the Veteran's overall disability picture still does not rise to the level of pronounced intervertebral disc disease.  

Regardless, the Veteran has been assigned separate ratings for right and left lower extremity sciatica, each assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 and consideration of the same neurological manifestations under Code 5293 would amount to pyramiding under regulations in effect prior to September 2002.  38 C.F.R. § 4.14 (2010) (the evaluation of the same disability under various diagnoses, and the evaluation of the same manifestations under different diagnoses, are to be avoided).  

As findings characteristic of pronounced disc disease with little intermittent relief are not shown, the disability picture presented, including DeLuca factors, does not warrant a 60 percent rating.  Furthermore, the evidence of record does not demonstrate that the Veteran has ever had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of September 23, 2002)  On March 2008 and September 2010 VA examinations, he specifically denied any incapacitating episodes during the previous year and reported that he had lost less than one week of work during the previous year due to back pain.  There also was no history of surgery or hospitalization.  The Board finds that a disability evaluation in excess of 40 percent under the rating criteria for intervertebral disc syndrome is not warranted.  

As to the neurological component of the Veteran's low back disorder, as noted above, he was assigned separate 10 percent evaluations for left and right lower extremity sciatica as of September 21, 2010.  Here, the criteria for an evaluation in excess of 10 percent have not been met for either right or left lower extremity sciatica.  On September 2010 VA examination, neurologically, the Veteran reported numbness that ran down the back of his legs usually from sitting for periods of time.  He indicated that this resolved after getting up and walking around.  Motor and reflex examinations were within normal limits.  Sensory examination revealed normal sensation to vibration and light touch and decreased sensation to pain/pinprick on the dorsal aspect of his feet.  He was diagnosed with sciatica of the lower extremities.  Thus, the criteria for an increased evaluation based upon neurological impairment would not be warranted as moderate neurological impairment has not been demonstrated.

While an increased rating is not warranted for the Veteran's bilateral lower extremity sciatica, an earlier effective date of April 29, 2010, is appropriate. Although there are no objective neurological findings prior to the September 2010 VA examination, the Board notes that the VA examiner specifically noted that the Veteran was prescribed Gabapentin for symptoms of numbness that ran from his back down to his legs.  The earliest documentation of the Veteran being prescribed Gabapentin was on April 29, 2010, which was around the same time that he was referred to an EMG study for his neurological complaints, but was unable to tolerate testing at that time.  As the subsequent September 2010 VA examination was positive for neurological findings and the VA examiner indicated that the Veteran was being treated with Gabapentin for such findings, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder has been shown to have caused mild neurological impairment from April 29, 2010, the date he was prescribed Gabapentin for his symptoms of sciatica.

There are no identifiable periods of time, throughout the appeal period in which the Veteran's low back disorder and sciatica of the bilateral lower extremities have been persistently more severe than the extent of disability contemplated under the assigned 40 percent and 10 percent ratings, respectively, and thus higher "staged ratings" are not warranted.  See Fenderson, supra. 

Prior to and from September 21, 2010, a 40 percent evaluation is warranted for the Veteran's low back disorder.  Likewise, effective April 29, 2010, a 10 percent evaluation is warranted for the Veteran's bilateral lower extremity sciatica.  However, there is a preponderance of the evidence against a rating in excess of 40 percent based on limitation of motion, or degenerative disc disease, as well as a rating in excess of 10 percent for sciatica of the bilateral lower extremities and an effective date prior to April 29, 2010 for the grant of service connection for sciatica of the bilateral lower extremities.  38 U.S.C.A. 38 U.S.C.A. § 5107.

IV.  Other Considerations 

Also considered by the Board is whether the Veteran's service-connected low back and sciatica of the bilateral lower extremities warrant referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's low back disorder and bilateral lower extremity sciatica reflect so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the ratings already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his disabilities result in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period under consideration.  Examiners have indicated that the Veteran's functional impairment is related primarily to pain.  Moreover, the Veteran has not sought treatment nor been hospitalized for his back or sciatica, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service- connected low back disorder or bilateral lower extremity sciatica.  Nor does the Veteran so claim.  The record reflects that the he is employed full-time.  As reported on March 2008 and September 2010 VA examinations, the Veteran's low back pain resulted in increased absenteeism in which he only lost less than one week of work during the previous year.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

V.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2001, prior to the date of the issuance of the appealed February 2003 rating decision.  The RO did not furnish notice concerning how a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted until October 2007 and February 2010, in which a December 2010 supplemental statement of the case and rating decision readjudicated the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection, another notice is not required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another notice letter in a case such as this where the Veteran was furnished proper notice with regard to the claim of service connection itself.  See Dingess, supra.  As such, the Board finds that the RO fulfilled its duty to notify.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has records corresponding to all treatment for the claimed disorder described by the Veteran, including VA treatment records.  In April 2010, the Social Security Administration (SSA) indicated that there was no medical file on record for the Veteran.  In July 2010, VA issued a Formal Finding of Unavailability for disability records from SSA.  In May 2010, the Veteran was notified that VA was unable to obtain SSA disability records and that the Veteran should submit any such records that he has in his possession to VA.  The Board finds that an attempt to obtain any missing SSA records would be futile.  Furthermore, the RO provided a VA examination in substantial compliance with the Board's November 2009 remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The September 2010 VA examination was fully adequate for the purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination report was authored by a VA physician.  It reflected a review of the claims file, physical examination, and medical opinion accompanied by a supporting rationale.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

Throughout the appeal period, an initial rating of 40 percent, but no higher, for a low back disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

From April 29, 2010, an initial rating of 10 percent, but no higher, for sciatica of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

From April 29, 2010, an initial rating of 10 percent, but no higher, for sciatica of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In November 2009, the Board remanded the Veteran's claim seeking an initial compensable rating for tinea pedis, tinea corporis, and tinea cruris and ordered that the Veteran should be provided a VA examination.  While the Veteran was provided a VA examination in September 2010, the medical opinion expressed by the examiner is not adequate and does not comply with the Board's remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The November 2009 Board remand specifically asked the VA examiner, among other things, to give the extent of the tinea pedis, tinea corporis, and tinea cruris in square inches or square centimeters, indicate whether the Veteran's skin disorder is unstable (i.e., frequent loss of covering of skin over the affected area), deep, superficial (i.e., not associated with underlying tissue damage), poorly nourished with repeated ulceration, or tender and/or painful on objective demonstration, and whether the disorder limits the function of, or causes limited motion of, the affected part(s).  The examiner was to also describe the frequency, nature and extent of any itching, exfoliation, exudation, lesions or disfigurement that is shown.  The VA examiner failed to address any of the above mentioned directives, which made it impossible for the Board to consider the applicable "old" criteria for rating disability of the skin (effective prior to August 30, 2002).  Rather the examiner only addressed the revised criteria.  When VA undertakes the effort to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While the Board regrets further delay in this matter, additional development is needed to ensure compliance with the prior remand orders.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and ask that he identify all sources of treatment for his claimed skin disorder of tinea pedis, tinea corporis, and tinea cruris, since May 2010, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2010).

2.  After completion of the above, the RO should afford the Veteran a VA examination to ascertain the nature and extent of his service-connected skin disorder of tinea pedis, tinea corporis, and tinea cruris.  All indicated tests or studies deemed necessary should be done.  The claims file and treatment records must be made available to, and be reviewed by, the examiner(s) in connection with the examinations, and the report(s) should so indicate.

The skin examination should be scheduled when the Veteran's tinea pedis tinea corporis and tinea cruris is in an active phase, which according to the Veteran is most likely to happen during hot weather.  See Ardison v. Brown, 2 Vet. App. 405 (1994).  The skin examiner should provide a history of the skin disorder, including the frequency and extent of any outbreaks, and discuss any and all manifestations of the Veteran's tinea pedis, tinea corporis, and tinea cruris.  Specifically, the examiner should give the extent of the tinea pedis tinea, corporis, and tinea cruris in square inches or square centimeters, should indicate whether the Veteran's skin disorder is unstable (i.e., frequent loss of covering of skin over the affected area), deep, superficial (i.e., not associated with underlying tissue damage), poorly nourished with repeated ulceration, or tender and/or painful on objective demonstration, and whether the disorder limits the function of, or causes limited motion of, the affected part(s).  The examiner is to give the percent of exposed areas affected, and whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period: (1) constantly or near constantly, (2) for a total of six weeks or more, but not constantly, or (3) for a total duration of less than six weeks; or whether no more than topical therapy was required during the past 12- month period.  The examiner should also describe the frequency, nature and extent of any itching, exfoliation, exudation, lesions or disfigurement that is shown.  If nervous or systemic manifestations are shown or if the condition is exceptionally repugnant, the examiner should so state.

The examiner(s) should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

4.  To help avoid future remand, the VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


